DETAILED ACTION
	This Office action is based on the amendments filed February 18, 2022 for application 16/604,326.  Claims 4, 6, and 11 have been amended; claims 1, 3-13, and 15-18 are currently pending.

Allowable Subject Matter
Claims 1, 3-13, and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed wearable support structure comprising a frame having a chest support, pivoting arrangement for pivoting the support structure in correspondence with a leaning or bending of a human body, an elongated stay connected to the chest support, arranged to extend substantially alongside the human body, and connected to the pivoting arrangements, wherein the elongated stay is arranged in a first state corresponding with an upright position of the human body when unloaded and arranged to be biased back to the first state when in a second state corresponding to a leaning or bending position of the human body, a lumbar support connected to the pivoting arrangements and arranged for bearing upon a lumbar area of the human body, a thigh support connected to the pivoting arrangements and arranged for bearing upon a front side of a thigh area of the human body, and a connecting device for detachably connecting at least of the thigh support to the pivoting arrangements, the elongated stay to the chest support, and the elongated stay to the pivoting arrangements, wherein the connecting device includes a first connecting element arranged for rigid connection to at least one of the pivoting arrangements and the chest support and a second connecting element arranged for rigid connection to at least one of the thigh support and the elongated stay, wherein the first connecting element includes a receiving wall that is at least partly surrounding a receiving space for partly receiving the second connecting element in combination with the other claimed limitations.


The closest prior art of record is Ferguson et al. (US Patent 8,568,344), which discloses a wearable support structure (torso assist orthotic (TAO) device 100) comprising a frame (upper body engaging portion 104 + lower body engaging portion 106) (Figs. 1-3; column 3, lines 29-40) having a chest support (chest support 118) (Figs. 1-3; column 38, lines 41-42), pivoting arrangements (hip joints 108) for pivoting the support structure (100) in correspondence with leaning or bending over of a human body (102) (Figs. 1-3; column 4, lines 9-13), an elongated stay (upper arm 114) connected to the chest support (118), arranged to extend substantially alongside the human body (102), and connected to the pivoting arrangements (108) (Figs. 1-3; column 41-42); wherein the stay (114) is arranged such that the stay (114) is in a first state corresponding with an upright position of the human body (102) when being unloaded (Fig. 1), and arranged to be biased (by torsion spring 112) back to the first state when being into a second state corresponding with a leaning or bending position of the human body (102) (Fig. 2) (column 4, lines 21-32), a lumbar support (pelvic band 120) connected to the pivoting arrangements (108) and arranged for bearing upon a lumbar area of the human body (102) (Figs. 1-3; column 3, lines 43-46); a thigh support (lower arm 116 + thigh cuff 122) connected to the pivoting arrangements (108) and arranged for bearing upon a front side of a thigh area of the human body (102) (figs. 1-3; column 3, lines 49-51), and a connecting device (central screw 130 having first and second connectors) (Figs. 10-11; column 4, lines 43- 53) for detachably connecting at least one of the thigh support (116+122) to the pivoting arrangements (108) and the elongated stay (114) to the pivoting arrangements (108).
However, Ferguson fails to teach that the connecting device includes a first connecting element arranged for rigid connection to at least one of the pivoting arrangements and the chest support and a second connecting element arranged for rigid connection to at least one of the thigh support and the elongated stay, wherein the first connecting element includes a receiving wall that is at least partly surrounding a receiving space for partly receiving the second connecting element.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/15/2022